Case: 20-50720   Document: 00515750675   Page: 1   Date Filed: 02/19/2021




          United States Court of Appeals
               for the Fifth Circuit                   United States Court of Appeals
                                                                Fifth Circuit

                                                              FILED
                            No. 20-50720               February 19, 2021
                          Summary Calendar               Lyle W. Cayce
                                                              Clerk

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Miguel Angel Berdeja-Medina,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                           No. 20-50726
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Angel Verdeja-Medina,

                                               Defendant—Appellant.
Case: 20-50720       Document: 00515750675         Page: 2   Date Filed: 02/19/2021




                                   No. 20-50720
                                   c/w No. 50726



                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:18-CR-666-1
                            USDC No. 4:20-CR-36-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Miguel Angel Berdeja-Medina appeals his sentence of 78 months in
   prison, which the district court imposed following his guilty plea conviction
   for illegal reentry in violation of 8 U.S.C. § 1326. He also appeals from the
   judgment revoking his supervised release, which had been imposed after a
   prior illegal reentry conviction. Berdeja-Medina contends that the recidivism
   enhancement under § 1326(b)(1), which was applied in his case, is
   unconstitutional because it allows a sentence above the otherwise applicable
   statutory maximum of two years of imprisonment, see § 1326(a), based on
   facts that are neither alleged in the indictment nor found by a jury beyond a
   reasonable doubt. He concedes the issue is foreclosed by Almendarez-Torres
   v. United States, 523 U.S. 224 (1998), but he seeks to preserve the issue for
   further review.    The Government has filed an unopposed motion for
   summary affirmance, asserting that Berdeja-Medina’s argument is
   foreclosed.
          The parties are correct that Berdeja-Medina’s assertion is foreclosed
   by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-50720      Document: 00515750675           Page: 3   Date Filed: 02/19/2021




                                    No. 20-50720
                                    c/w No. 50726


   Cir. 2014); United States v. Rojas-Luna, 522 F.3d 502, 505-06 (5th Cir. 2008).
   Further, Berdeja-Medina has abandoned any challenge to the revocation of
   his supervised release by failing to brief an argument as to the revocation. See
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Accordingly, the
   motion for summary affirmance is GRANTED, see Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the Government’s motion for
   an extension of time to file a brief is DENIED, and the judgments of the
   district court are AFFIRMED.




                                          3